DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy Ryan et al. (WO 2015/081177 A1) in view of Mahfouz (US 2018/0055644 A1).
6.	With reference to claim 1, Murphy Ryan teaches A computer-implemented method of designing a prosthesis, (“a method for performing a surgery includes a virtual surgical planning step that includes performing segmentation and 3D reconstruction of recipient and donor CT scans (e.g., Mimics 15.01 , Materialise, I .euven Belgium). Virtual osteotomies can then be performed within the software to optimize the donor/recipient match. Patient-customized cutting guide templates can then be created (3-matic 7.01 , Materialize, Leuven, Belgium).” [0049] “Patients with severe cranial or facial disfigurement may benefit from custom implant reconstruction or be poor surgical candidates due to overwhelming co-morbidities and/or because of an accompanying poor prognosis. Therefore, to help return these patients into society, some use craniofacial implants or prosthetics as a way to restore "normalcy". Application of these three-dimensional implants and prosthetics replacing absent craniofacial features (i.e., skeletal, nose, eye, etc) may either be hand-molded/painted by an anaplastologist or printed with 3D technology by a craniofacial technician.” [0096]) Murphy Ryan also teaches receiving imaging data from a medical imaging process, the imaging data representing the shape of at least a portion; (“Referring to FIGs. 4 A and 4B, during the initial planning stage, surgeons determine a virtual plan 401 based on the recipient's craniomaxillofacial deformity irrespective of the donor. From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the using the imaging data to display on a display device a first virtual representation of at least a portion; (“From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B.” [0050] “A first virtual cutting guide can be superimposed on the first 3D reconstruction at a location that corresponds to a location of the first cutting guide relative to the location of the first cranial reference unit or the location of the first fragment reference unit. A first virtual fragment can be formed by segmenting the 3D reconstruction of the donor skeleton at a location adjacent to the first virtual cutting guide. The first virtual fragment can be superimposed on the second 3D reconstruction of the recipient skeleton,” [0067-0068] “The method of FIG. 17 may be implemented using electronic computing equipment, including, for example, a computed tomography scanner and a display device coupled to electronic processors configured to execute the steps of the method.” [00124]) Murphy Ryan teaches receiving user input defining a cutting line in the first virtual representation; (“a method for performing a surgery includes a virtual surgical planning step that includes performing segmentation and 3D reconstruction of recipient and donor CT scans (e.g., Mimics 15.01 , Materialise, I simulating a surgical operation of cutting through along at least a portion of the defined cutting line to at least partially disconnect a target portion from the rest; (“From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions. The planning module can also perform predictive biomechanical simulation and cephalometric analysis related to face-jaw- teeth harmony on varying constructions of the hybrid donor and recipient jaw, such as that shown in FIGS. 5A-5B.” [0050] “Positioning parameters suitable for eval uation using the simulation include fragment relative positioning and muscle insertion locations. Toward assessing whether the simulation represents an acceptable outcome, the physician may assess whether the simulation includes adequate teeth alignment. whether the fragments are suitably matched in terms of size, whether the muscle attachment sites should be adjusted, whether the fragment sizes match (between recipient and donor/implant), whether the teeth occlusion is acceptable, whether the aesthetics are acceptable, etc. A physician providing output data based on the simulation, the output data representing a simulated shape of at least a portion with the target portion at least partially disconnected from the rest, thereby defining the shape of an implantation site to be manufactured. (“From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions. The planning module can also perform predictive biomechanical simulation and cephalometric analysis related to face-jaw- teeth harmony on varying constructions of the hybrid donor and recipient jaw, such as that shown in FIGS. 5A-5B.” [0050] “Preoperative planning can also involve fabrication of custom guides 207 (as shown in FIG. 6) and palatal 

    PNG
    media_image1.png
    734
    374
    media_image1.png
    Greyscale

a skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahfouz into Murphy Ryan, in order to improve upon prior art trauma plate application by creation of trauma plate placement guides and customized trauma plates that match the trauma plates to the bone to replicate the original bone shape and orientation.
7.	With reference to claim 2, Murphy Ryan teaches the output data comprises a modified version of the received imaging data. (“At block 1706, the method obtains placement data representing a position of at least a portion of the donor skeletal fragment (respectively, implant) relative to at least a portion of the recipient skeletal fragment. The placement data may be in the fonn o for example, data provided by a tracker as shown and discussed herein in reference to FIGS. 2, for example. Alternately, or in addition, the placement data may be obtained from a physician using a user interface to virtually manipulate the representation of the donor skeletal fragment relative to the representation of the recipient skeletal fragment. In general, the placement data is with respect to all or part of the skeletal fragments for which representations were obtained, recognizing that one or both of the skeletal fragments 
8.	With reference to claim 3, Murphy Ryan teaches the modification comprises changing only data in the received imaging data that represents the target portion to be disconnected. (“At block 1706, the method obtains placement data representing a position of at least a portion of the donor skeletal fragment (respectively, implant) relative to at least a portion of the recipient skeletal fragment. The placement data may be in the fonn o for example, data provided by a tracker as shown and discussed herein in reference to FIGS. 2, for example. Alternately, or in addition, the placement data may be obtained from a physician using a user interface to virtually manipulate the representation of the donor skeletal fragment relative to the representation of the recipient skeletal fragment. In general, the placement data is with respect to all or part of the skeletal fragments for which representations were obtained, recognizing that one or both of the skeletal fragments may be modified by, e.g., reducing their size, before the positioning is attempted,” [00127])
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
9.	With reference to claim 4, Murphy Ryan teaches the modification comprises changing voxels of the imaging data identified as containing material but falling within the target portion to be distinguishable from voxels identified as containing material that are outside of the target portion. (“Cranioplasties may be performed to reconstruct large defects following stroke, trauma, aneurysmal bleeding, bone flap removal for infection, and oncological ablation. However, oncological defects are commonly reconstructed with "off-the-shelf materials, as opposed to using a pre -fabricated customized implant - simply because the exact defect si/.e/shape is unknown. With this in mind, embodiments described herein include a computer- assisted algorithm that may allow surgeons to reconstruct tumor defects with pre-customized cranial implants (CCls) for an ideal result.” [00105] “the method obtains placement data representing a position of at least a portion of the donor skeletal fragment (respectively, implant) relative to at least a portion of the recipient skeletal fragment. The placement data may be in the fonn o for example, data provided by a tracker as shown and discussed herein in reference to FIGS. 2, for example. Alternately, or in addition, the placement data may be obtained from a physician using a user interface to virtually manipulate the representation of the donor skeletal fragment relative to the representation of the recipient skeletal fragment. In general, the placement data is with respect to all or part of the skeletal fragments for which 
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahfouz into Murphy Ryan, in order to improve upon prior art trauma plate application by creation of trauma plate placement guides and customized trauma plates that match the trauma plates to the bone to replicate the original bone shape and orientation.
10.	With reference to claim 5, Murphy Ryan teaches the user input defining the cutting line comprises specification of a position of each of a plurality of first reference points defining the cutting line. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road 
11.	With reference to claim 6, Murphy Ryan teaches the user input further defines an angle of the simulated cutting, defined as a deviation from a normal to the surface when viewed along the cutting line, at one or more positions along the cutting line. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions.” [0050] “use of the CAPE system will allow surgeons to know instantaneously if the aesthetic and functional angles/measurements are ideal and where they should be. In addition, the CAPE system is able to supply palatal cutting guides and pre-bent metal fixation plates (as opposed to the conventional methods that require hand bending each plate for proper shape). ” [00110] “A variety of different 
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahfouz into Murphy Ryan, in order to improve upon prior art trauma plate application by creation of trauma plate placement guides and customized trauma plates that match the trauma plates to the bone to replicate the original bone shape and orientation.
12.	With reference to claim 7, Murphy Ryan teaches the user input defines an angle of the simulated cutting, defined as a deviation from a normal to the surface when viewed along the cutting line, that varies as a function of position along the cutting line, for at least a portion of the cutting line. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying 
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
13.	With reference to claim 8, Murphy Ryan teaches the angle of the simulated cutting is defined by specifying the position of one or more second reference points and requiring that, for each of one or more positions along the cutting line, a cutting direction is parallel to a line extending from a selected one of the second reference points to the respective position along the cutting line. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions.” [0050] “Planned cut planes 403 (as shown in FIG. 4) can be used for defining the geometry of the cutting guides to thereby provide patient-specific cutting guides. These cutting guides can be designed according to the skeletal features through which the cutting plane intersects, such as an outer skeletal surface of a cross section defined by the cutting plane, and can be fabricated via stereolithography, or via any additive manufacture technology. In an embodiment, custom cutting guide templates can be separately designed and navigational registration elements can be added (Freetorm 
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahfouz into Murphy Ryan, in order to improve upon prior art trauma plate application by creation of trauma plate placement guides and customized trauma plates that match the trauma plates to the bone to replicate the original bone shape and orientation.
 the angle of the simulated cutting is defined relative to different second reference points for at least two different positions along the cutting line. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions.” [0050] “Individual navigation for both donor and recipient surgeries tracks the cutting guides with respect to planned positions. Surgeons can attach a reference unit, such as a kinematic reference mount to three intramedullary fixation (IMF) screws arranged in a triangular pattern on each the donor and recipient craniums as shown in FIG. 7A-7B. Accordingly, in an embodiment, there is a reference unit 205 for providing real-time surgical navigation assistance. ” [0056] “use of the CAPE system will allow surgeons to know instantaneously if the aesthetic and functional angles/measurements are ideal and where they should be. In addition, the CAPE system is able to supply palatal cutting guides and pre-bent metal fixation plates (as opposed to the conventional methods that require hand bending each plate for proper shape). ” [00110] “A variety of different positioning parameters that may be considered to obtain a positive outcome for this type of surgery, including muscle insertion locations and size matching between recipient skeletal features and the implant/transplant. More generally, embodiments may be used to assess and improve 
15.	With reference to claim 10, Murphy Ryan teaches the user input defining the cutting line comprises specifying a line along an outer surface. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions.” [0050] “Planned cut planes 403 (as shown in FIG. 4) can be used for defining the geometry of the cutting guides to thereby provide patient-specific cutting guides. These cutting guides can be designed according to the skeletal features through which the cutting plane intersects, such as an outer skeletal surface of a cross section defined by the cutting plane, and can be fabricated via stereolithography, or via any additive manufacture technology.” [0054])
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual 
16.	With reference to claim 11, Murphy Ryan teaches the medical imaging process comprises a neuroradiological diagnostic method. (“in an embodiment, use of the CAPE system can be used in a wide range of surgeries including such instances as post-trauma fracture reduction/fixation, free tissue transfer planning and execution (i.e., free flap reconstruction with microsurgical fibula flaps for large bone defects where the leg bone receives dental implants for jaw reconstruction), smaller jaw reconstruction cases with implant materials, and/or anterior skull base reconstructions with neurosurgery following tumor resection.” [00104] “Nearly 250,000 primary brain tumors/skull-based neoplasms are diagnosed each year resulting in a range of 4500-5000 second-stage implant cranioplasties/year. … embodiments described herein may be used by surgeons in performing single-stage cranioplasty following oncological resection. In other words, embodiments include algorithms for real-time updates related to single-stage customized implant cranioplasty. For example, in an embodiment, there is a Computer-Assisted Planning and Execution (CAPE) system, which is a SINGLE, seamless platform capable of being used for both planning (pre-op use) and navigation (intra-op use) which overcomes the limitations of conventional systems that do either one or the other.” [00107-00108])
A computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method (“The steps in the methods described herein may be implemented by running one or more functional modules in an information-processing apparatus such as general purpose processors or application-specific chips, such as ASICs, FPGAs, PLDs, or other appropriate devices. ... The computer programs can exist in a variety of forms both active and inactive. For example, the computer programs can exist as computer-readable media that include software program(s) comprised of program instructions in source code, object code, executable code or other formats, firmware program(s), or hardware description language (HDL) files.” [00133-00134])
18.	With reference to claim 13, Murphy Ryan teaches A computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the method (“The steps in the methods described herein may be implemented by running one or more functional modules in an information-processing apparatus such as general purpose processors or application-specific chips, such as ASICs, FPGAs, PLDs, or other appropriate devices. ... The computer programs can exist in a variety of forms both active and inactive. For example, the computer programs can exist as computer-readable media that include software program(s) comprised of program instructions in source code, object code, executable code or other formats, firmware program(s), or hardware description language (HDL) files. Any of the above can be embodied on a non-transitory computer readable medium, which includes storage devices, in compressed or uncompressed form. Exemplary computer 
19.	With reference to claim 14, Murphy Ryan teaches A method of manufacturing a prosthesis, comprising: performing the method of claim 1; and manufacturing a prosthesis using the output data. (“From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions. The planning module can also perform predictive biomechanical simulation and cephalometric analysis related to face-jaw- teeth harmony on varying constructions of the hybrid donor and recipient jaw, such as that shown in FIGS. 5A-5B.” [0050] “Preoperative planning can also involve fabrication of custom guides 207 (as shown in FIG. 6) and palatal splints 223 (as shown in FIG. 8C). Planned cut planes 403 (as shown in FIG. 4) can be used for defining the geometry of the cutting guides to thereby provide patient-specific cutting guides. These cutting guides can be designed according to the skeletal features 
Murphy Ryan does not explicitly teach a skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahfouz into Murphy Ryan, in order to improve upon prior art trauma plate application by creation of trauma plate placement guides and customized trauma plates that match the trauma plates to the bone to replicate the original bone shape and orientation.
20.	With reference to claim 15, Murphy Ryan teaches the prosthesis comprises a polyethylene. (“Preoperative planning can also involve fabrication of custom guides 207 (as shown in FIG. 6) and palatal splints 223 (as shown in FIG. 8C). Planned cut planes 403 (as shown in FIG. 4) can be used for defining the geometry of the cutting guides to thereby provide patient-specific cutting guides. These cutting guides can be designed according to the skeletal features through which the cutting plane intersects, such as an outer skeletal surface of a cross section defined by the cutting plane, and can be fabricated via stereolithography, or via any additive manufacture technology. In an embodiment, custom cutting guide templates can be separately designed and 
Murphy Ryan does not explicitly teach the skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious 
21.	With reference to claim 16, Murphy Ryan teaches A method of preparing for implantation of a prosthesis, comprising: performing the method of claim 1; and using a navigation system to mark the location of a line in real space that corresponds to the cutting line defined in the first virtual representation, (“Intraoperative tasks of embodiments described herein can generally include: 1 ) registering the preoperative model reconstructed from the CT data to donor and recipient anatomy; 2) visualizing (e.g., using information from the tracker, such as an electromagnetic tracker, optical tracker, and the like) the instruments and cutting guides to help the surgeon navigate; 3) verifying the placement of cutting guides, and performing real-time cephalometric and biomechanical simulation for occlusion analysis, if, for any reason, the osteotomy sites need to be revised; 4) dynamically tracking the attachment of the donor fragment to the recipient and providing quantitative and qualitative (e.g., visual) feedback to the surgeon for the purpose of improving final outcomes related to form (i.e., overall facial aesthetics) and function (i.e., mastication, occlusion relation, airway patency).  … a method for performing a surgery includes a virtual surgical planning step that includes performing segmentation and 3D reconstruction of recipient and donor CT scans (e.g., Mimics 15.01 , Materialise, I .euven Belgium). Virtual osteotomies can then be performed within the software to  a position in real space of a reference instrument manipulated by a user of the navigation system is monitored and correlated with a position in a virtual environment displayed by the navigation system, (“Individual navigation for both donor and recipient surgeries tracks the cutting guides with respect to planned positions. Surgeons can attach a reference unit, such as a kinematic reference mount to three intramedullary fixation (IMF) screws arranged in a triangular pattern on each the donor and recipient craniums as shown in FIG. 7A-7B. Accordingly, in an embodiment, there is a reference unit 205 for providing real-time surgical navigation assistance.” [0056] “vessels and nerves are dissected and exposed. At this stage, navigation of the patient-specific cutting guides can occur, with plan revision and updates provided periodically. For example, a first cutting guide, such as a patient-specific cutting guide according to the descriptions provided above, can be attached onto the donor skeleton at a preselected location such as that corresponding to a planned cut- plane. The location of the first cutting guide can be tracked with the first tracker. A first virtual cutting guide can be superimposed on the first 3D reconstruction at a location that corresponds to a location of the first cutting guide relative to the  the virtual environment comprises a second virtual representation of at least a portion, and wherein the second virtual representation is formed using the output data representing the simulated shape of at least a portion with the target portion at least partially disconnected from the rest of. (“From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions. The planning module can also perform predictive biomechanical simulation and cephalometric analysis related to face-jaw- teeth harmony on varying constructions of the hybrid donor and recipient jaw, such as that shown in FIGS. 5A-5B.” [0050] “Preoperative planning can also involve fabrication of custom guides 207 (as shown in FIG. 6) and palatal splints 223 (as shown in FIG. 8C). Planned cut planes 403 (as shown in FIG. 4) can be used for defining the geometry of the cutting guides to thereby provide patient-specific cutting guides. These cutting guides can be designed according to the skeletal features through which the cutting plane intersects, such as an outer skeletal surface of a cross section defined by the cutting plane, and 
Murphy Ryan does not explicitly teach a skull. This is what Mahfouz teaches (“the input anatomy data comprises a computed tomography scan of a fractured skull that is processed by software to segment this scan and generate a three dimensional model.  … Subsequent to generation of the three dimensional virtual model of the fractured skull, the software compares the three dimensional virtual model of the skull with data from a statistical atlas to determine areas in the three dimensional virtual model where the skull is fractured.” [0458-0459]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahfouz into Murphy Ryan, in order to improve upon prior art trauma plate application by creation of trauma plate placement guides and 
22.	With reference to claim 17, Murphy Ryan teaches receiving an updated version of the imaging data from the medical imaging process, wherein: the second virtual representation is generated by combining the updated version of the imaging data and the output data. (“A second 3D reconstruction of the recipient skeleton can be created with a second virtual cranial reference unit superimposed on the second 3D reconstruction at a location that corresponds to a location of the second cranial reference unit. At 308, vessels and nerves are dissected and exposed. At this stage, navigation of the patient-specific cutting guides can occur, with plan revision and updates provided periodically. For example, a first cutting guide, such as a patient-specific cutting guide according to the descriptions provided above, can be attached onto the donor skeleton at a preselected location such as that corresponding to a planned cut- plane. The location of the first cutting guide can be tracked with the first tracker. A first virtual cutting guide can be superimposed on the first 3D reconstruction at a location that corresponds to a location of the first cutting guide relative to the location of the first cranial reference unit or the location of the first fragment reference unit. A first virtual fragment can be formed by segmenting the 3D reconstruction of the donor skeleton at a location adjacent to the first virtual cutting guide. The first virtual fragment can be superimposed on the second 3D reconstruction of the recipient skeleton, t step 310, a surgeon can perform an osteotomy on the donor skeleton to remove the first fragment but cutting the skeleton along a cutting path defined by the first cutting guide. Upon transferring the removed skeletal fragment from the donor, the 
23.	Claim 18 is similar in scope to claim 16, and thus is rejected under similar rationale.  Murphy Ryan additionally teaches replacing a target portion with prosthesis, (“Patients with severe cranial or facial disfigurement may benefit from custom implant reconstruction or be poor surgical candidates due to overwhelming co-morbidities and/or because of an accompanying poor prognosis. Therefore, to help return these patients into society, some use craniofacial implants or prosthetics as a way to restore "normalcy". Application of these three-dimensional implants and prosthetics replacing absent craniofacial features (i.e., skeletal, nose, eye, etc) may either be hand-molded/painted by an anaplastologist or printed with 3D technology by a craniofacial technician. Either way, in an embodiment, the CAPE system described above can provide a one-stop solution for patients requiring alloplastic and/or bioengineered prosthetic reconstruction for large craniomaxillofacial deformities.” [0096]) Murphy Ryan also teaches cutting along the marked line; removing the target portion; and implanting the manufactured prosthesis. (“At step 310, a surgeon can perform an osteotomy on the donor skeleton to remove the first fragment but cutting the skeleton along a cutting path defined by the first cutting guide. Upon 
24.	Claim 19 is similar in scope to claim 6, and thus is rejected under similar rationale.  Murphy Ryan additionally teaches during the cutting through, an angle of the cutting is controlled for each position along the marked line by reference to the user input defined angle of the simulated cutting. (“The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions.” [0050] “Individual navigation for both donor and recipient surgeries tracks the cutting guides with respect to planned positions. Surgeons can attach a reference unit, such as a kinematic reference mount to three intramedullary fixation (IMF) screws arranged in a triangular pattern on each the donor and recipient craniums as shown in FIG. 7A-7B. Accordingly, in an embodiment, there is a reference unit 205 for providing real-time surgical navigation assistance. ” [0056] “use of the CAPE system will allow surgeons to know instantaneously if the aesthetic and functional angles/measurements are ideal and where they should be. In addition, the CAPE system is able to supply palatal cutting guides and pre-bent metal fixation plates (as opposed to the conventional methods that require hand bending each plate for proper shape). ” [00110] “A variety of different positioning parameters that may be considered to obtain a positive outcome for this type of surgery, including muscle insertion locations and size matching between recipient skeletal features and the implant/transplant. More generally, embodiments may be used to assess and improve aesthetics, cephalometric measures in relation to implant/donor-to- recipient discrepancies, and optimum teeth occlusion.” [00113])
a reference instrument configured to indicate how a cutting line to be followed in a surgical operation can be marked, such that the position of the reference instrument in real space corresponds to a position of a reference instrument relative to the virtual representation in the virtual environment; and the virtual representation comprises an indication of a cutting line in the virtual environment. (“From registered CT data, segmentation software generates volume data for specific key elements (e.g., the mandible, maxilla, and cranium) used for preoperative planning and visualization. The planning workstation automatically generates the expected cut geometry of the donor fragment 402 together with the recipient, thereby defining the predicted facial skeleton with accompanying hybrid occlusion. If available, blood vessels 404 are segmented from CT angiography scans as shown m FIG. 4B. That is, in an embodiment, nerves (via known nerve foramens) and vessels (both arteries and veins) can be localized to provide a full anatomical "road map" to the surgeons for a more precise, time-saving anatomical dissection with perhaps decreased blood loss and smaller incisions.” [0050] “A first virtual cutting guide can be superimposed on the first 3D reconstruction at a location that corresponds to a location of the first cutting guide relative to the location of the first cranial reference unit or the location of the first fragment reference unit. A first virtual fragment can be formed by segmenting the 3D reconstruction of the donor skeleton at a location adjacent to the first virtual cutting guide. The first virtual fragment can be superimposed on the second 3D reconstruction of the recipient skeleton, At step 310, a surgeon can perform an osteotomy on the donor 

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619